DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed 12/22/2021 has been entered.
The amendment to the Claim 7 limitation that the plurality of dots absorbs light from the light source under the lens (emphasis provided by examiner for clarity) sufficiently removes the subject matter from the claim not supported by the prior-filed application(s), as discussed in the Priority section of the Office Action mailed 11/2/2021.
The objection over the Claims presented in the Office Action mailed 11/2/2021 have been withdrawn based on the amendment filed 12/22/2021.
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 31-35 include the phrasing “dot-less area”.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first dot arc-shaped area and the second dot arc-shaped area of Claim 30, the dot-less areas of Claim 31, the dot-less areas having a length at least as long as a length of the first dot arc-shaped area or the second dot arc-shaped area of Claim 32, the first dot-less area and the second dot less area being disposed relative the light source of Claim 34, and the imaginary horizontal axis intersecting the first dot arc-shaped area and the second dot arc-shaped area, and the imaginary vertical axis intersecting the first dot-less area and the second dot-less area of Claim 35 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to Claim 32, lines 1-2 recite the limitation “the dot-less areas have a length at least as long as a length of the first dot arc-shaped area or the second dot arc-shaped area”.  However, relative lengths of dot-less areas with respect to lengths of a first and second dot arc-shaped area are not discussed in the Specification or shown to scale in the Drawings.  Therefore, such limitation constitutes new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 11-14, 16, 17, and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kuromizu (US 2014/0218625).
With regards to Claim 1, Kuromizu discloses a device comprising: a display panel [11] (see paragraph 51 and Figure 2); a frame [22] at a rear of the display panel [11] (see paragraph 60 and Figure 2), the frame [22] including a bottom [22a] and a sidewall [22b] extending from the bottom [22a] (see paragraph 62 and Figure 8); a substrate [25] on the frame [22] (see paragraph 60 and Figure 10); a light source [24] mounted on the substrate [25] (see paragraph 60 and Figure 10); a lens (comprising the lens shown as [27] in Figure 10 and corresponding to lens [427] shown in Figure 19, see paragraphs 74, 75, and 128 and Figures 10 and 19) mounted on the light source [24] (see Figure 10), wherein the lens [27] includes an upper surface (comprising the surface with concavity [27e], see Figure 10), a lower surface (comprising the surface of lens [27] nearest light source [24] and including groove [27c], see Figure 10), and a side surface connected with the upper surface and the lower surface (see Figure 10); a reflecting layer [30] between the substrate [25] and the lens [27]; and a plurality of dots (comprising the dots shown as [81a] in Figure 10 and corresponding to the dots [431a] as seen in Figure 19, see paragraph 128) formed on a top surface of the reflecting layer [30] (see paragraph 88 and Figure 10), wherein the lower surface of the lens [27] includes a groove [27c] in which the light source [24] is inserted (see paragraph 100 and Figure 10), wherein the plurality of dots is arranged around the light source [24] (see paragraph 94 and Figures 10 and 18) and only in an area under the lens [427] (see paragraph 128 and Figures 10 and 19; since the dots [431a] are disposed not outside the area over which the lens [427] is formed), and wherein at least some of the plurality of dots form an arc shape around the light source [24] (see Figure 19; at least a portion of the dots are disposed along an arc, thereby substantially forming an arc shape around the light source [24]).
Kuromizu does not explicitly disclose the plurality of dots is only disposed in an area under the lens between the side surface and the groove.  However, Kuromizu does disclose the groove [27c] is formed to be conical and V-shaped in cross-section (see Kuromizu paragraph 75 and Figure 10) and that the light from the light source [24] is subsequently entered into the light-receiving side groove [27c] to enter the diffusion lens and refracted to a wide angle by the inclined surface (see Kuromizu paragraph 75).  Furthrmore, the light source [24] is disposed on substrate [25], and the reflecting layer [30] is disposed on substrate [25] excluding the mounting regions of the light sources [24] (see Kuromizu paragraph 89 and Figure 10), and the mounting region of the light source [24] substantially corresponds to the groove [27c] (see e.g. Kuromizu Figure 10).  Thereby the plurality of light reflecting dots [31a] are excluded from being disposed in the mounting regions of the light sources, which substantially align with the groove of the lenses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the plurality of dots of Kuromizu to be disposed only in an area under the lens between the side surface and the groove.  One would have been motivated to do so in order for the light from the light source to be subsequently entered into the light-receiving side groove to enter the diffusion lens and refracted to a wide angle by the inclined surface (see Kuromizu paragraph 75).

With regards to Claim 5, Kuromizu discloses the display device as discussed above with regards to Claim 1.
Kuromizu further discloses the plurality of dots [31a] changes a reflectance of the reflecting layer [30] under the lens [24] (see paragraph 101).

With regards to Claim 6, Kuromizu discloses the display device as discussed above with regards to Claim 5.
Kuromizu further discloses the plurality of dots reduces a reflectance of the reflecting layer [30] under the lens [27] (see paragraph 101).

With regards to Claim 7, Kuromizu discloses the display device as discussed above with regards to Claim 1.
Kuromizu further discloses the plurality of dots reduce a reflectance of light from the light source [24] under the lens [27] (see paragraphs 101 and 103).

With regards to Claim 8, Kuromizu discloses the display device as discussed above with regards to Claim 1.
Kuromizu further discloses the plurality of dots [431a] is arranged at regular intervals in a circumferential direction on the top surface of the reflecting layer [30] (see paragraphs 101 and 128 and Figure 19).

With regards to Claim 9, Kuromizu discloses the display device as discussed above with regards to Claim 1.
Kuromizu further discloses the plurality of dots [31a,431a] includes a first dot area (comprising an outer concentric circular arrangement of dots [431a] as seen in Figure 19) and a second dot area (comprising an inner concentric circular arrangement of dots [431a] as seen in Figure 19), wherein the second dot area is positioned nearer the groove [27c] of the lower surface of the lens [27] than the first dot area (see Figures 10 and 19).
Kuromizu does not explicitly disclose a size of the first dot area is greater than a size of the second dot area.  However, Kuromizu does disclose the arrangement of dots may be such that as the dots are disposed radially away from the light source, a size of the dots increases (see Kuromizu paragraph 132 and Figure 21), and that the groove [27c] is formed to be correspond to the light source [24] (see Kuromizu paragraph 75 and Figure 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of dots of Kuromizu to include a size of the first dot area is greater than a size of the second dot area.  One would have been motivated to do so in order to alter the light reflectance of the light reflecting layer to be greater the further away from the light source, which is useful in a case such as if a situation occurs in which the reflecting layer may be made thinner than a certain amount, or if a material that reduces the variation in light reflectance of the reflecting layer is used when the thickness of the reflecting layer is made smaller than a certain amount (see Kuromizu paragraph 132).

With regards to Claim 11, Kuromizu discloses the display device as discussed above with regards to Claim 9.
Kuromizu further discloses the lens [27] includes legs [27c] fixed on the substrate [25] (see paragraph 75 and Figure 10).
Kuromizu does not explicitly disclose the legs being positioned at an outer area of the second dot area.  However, Kuromizu does disclose the legs [27d] are formed to protrude from the vicinity of the outer edges of the light-receiving surface [27a] of the lens [27] (see Kuromizu paragraph 75 and Figure 10), that the second dot area is formed nearer the light source [424] (see Kuromizu Figure 19), that the groove [27c] is formed more centrally to the lens [27] than the legs [27d] (see Kuromizu paragraph 75 and Figure 10), and that the light emitted by the light source [24] substantially enters the groove [27c] (see Kuromizu paragraph 75).  Therefore, one of ordinary skill in the art would be able to dispose the legs to be positioned at an outer area of the second dot area in order to position the legs to protrude from a vicinity of the outer edges of the light receiving surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the legs of Kuromizu to be at an outer area of the second dot area.  One would have been motivated to do so in order to protrude from a vicinity of the outer edges of the light receiving surface (see Kuromizu paragraph 75) so as to not interfere with light from the light source entering the groove.

With regards to Claim 12, Kuromizu discloses the display device as discussed above with regards to Claim 9.
Kuromizu further discloses the first dot area forms a dot pattern in regular intervals, and wherein the second dot area forms a dot pattern in regular intervals (see paragraphs 101 and 128 and Figure 19; the first and second dot areas substantially form dot patterns in regular intervals).

With regards to Claim 13, Kuromizu discloses the display device as discussed above with regards to Claim 9.
Kuromizu further discloses the first dot area and the second dot area are separated from each other (see Figure 19; the first and second dot areas are substantially separated by a spacing between dots of the first dot area and of the second dot area).

With regards to Claim 14, Kuromizu discloses the display device as discussed above with regards to Claim 1.
Kuromizu further discloses the reflecting layer [30] is fixed on the substrate [25] (see paragraph 89 and Figures 10 and 11; the reflecting layer [30] is coated and cured onto substrate [25], thereby being substantially fixed on substrate [25]).

With regards to Claim 16, Kuromizu discloses the display device as discussed above with regards to Claim 1.
Kuromizu further discloses the side surface of the lens [27] has a cylindrical shape between the upper surface and the lower surface (see paragraph 74 and Figures 10 and 19; the lens [27] substantially has a thickness and a circular shape in plan view, and as seen in Figure 10 the side surface is substantially vertical, thereby giving the lens [27] a shape to substantially have the side surface of the lens having a cylindrical shape between the upper surface and the lower surface).

With regards to Claim 17, Kuromizu discloses the display device as discussed above with regards to Claim 1.
Kuromizu further discloses a diameter of the upper surface of the lens [27] is smaller than a diameter of the lower surface of the lens [27] (see Figure 10).

With regards to Claim 30, Kuromizu discloses the display device as discussed above with regards to Claim 1.
Kuromizu further discloses the plurality of dots are formed on the top surface of the reflecting layer [30] to include a first dot arc-shaped area on a first side of the light source [24], and a second dot arc-shaped area on a second side of the light source [24] opposite to the first side (see Figure 19; the plurality of dots are formed on the top surface of the reflecting layer [30] such that at least two arc-shaped areas disposed on each side of light source [24] exists).

With regards to Claim 31, Kuromizu discloses the display device as discussed above with regards to Claim 30.
Kuromizu further discloses the first dot arc-shaped area and the second dot arc-shaped area are spaced apart from each other by dot-less areas between the first and second dot arc-shaped areas (see Figure 19; on opposite sides of the light source [24] the first and second dot arc-shaped areas are substantially spaced apart since a spacing between dots exists between all dots, and an area can be drawn separating the boundaries of the two arc-shaped areas void of dots).

With regards to Claim 32, Kuromizu discloses the display device as discussed above with regards to Claim 31.
Kuromizu further discloses the dot-less areas have a length at least as long as a length of the first dot arc-shaped area or the second dot arc-shaped area (see Figure 19; on opposite sides of the light source [24] the first and second dot arc-shaped areas are substantially spaced apart since a spacing between dots exists between all dots, and an area can be drawn separating the boundaries of the two arc-shaped areas void of dots, and can be drawn to include areas which have a length at least as long as a length of the first dot arc-shaped area or the second dot arc-shaped area).

With regards to Claim 33, Kuromizu discloses the display device as discussed above with regards to Claim 30.
Kuromizu further discloses the plurality of dots are not disposed in the dot-less areas (see Figure 19; on opposite sides of the light source [24] the first and second dot arc-shaped areas are substantially spaced apart since a spacing between dots exists between all dots, and an area can be drawn separating the boundaries of the two arc-shaped areas void of dots).

With regards to Claim 34, Kuromizu discloses the display device as discussed above with regards to Claim 30.
Kuromizu further discloses the dot-less areas include a first dot- less area on an upper side of light source [24] and a second dot-less area on a lower side of the light source [24] (see Figure 19; on opposite sides of the light source [24] the first and second dot arc-shaped areas are substantially spaced apart since a spacing between dots exists between all dots, and a first and second area can be drawn separating the boundaries of the two arc-shaped areas, each void of dots, and on opposite sides of the light source [24]).

With regards to Claim 35, Kuromizu discloses the display device as discussed above with regards to Claim 30.
Kuromizu further discloses the first dot arc-shaped area and the second dot arc-shaped area are intersected by an imaginary horizontal axis passing through a center of the light source [24], and the first dot-less area and the second dot-less area are intersected by an imaginary vertical axis passing through the center of the light source [24] (see Figure 19; on opposite sides of the light source [24] the first and second dot arc-shaped areas are substantially spaced apart since a spacing between dots exists between all dots, and a first and second area can be drawn separating the boundaries of the two arc-shaped areas, each void of dots, and on opposite sides of the light source [24], and such imaginary vertical and horizontal axes can be drawn through such areas).

Claims 2, 4, 15, 18, 19, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kuromizu (US 2014/0218625) in view of Chang et al. (US 2015/0009680).
With regards to Claim 2, Kuromizu discloses the display device as discussed above with regards to Claim 1.
Kuromizu does not disclose the lower surface of the lens includes a lower surface concave portion around the groove.
Chang et al. teaches the lower surface [111] of the lens [20] includes a lower surface concave portion (comprising the concave portion formed at least by surface [113], see paragraph 13 and Figures 1 and 3) around the groove (comprising the groove formed at surface [114], see paragraph 13 and Figures 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower surface of the lens of Kuromizu to include a lower surface concave portion around the groove, as taught by Chang et al.  One would have been motivated to do so in order to form a receiving space within the lens for the light source (see Chang et al. paragraph 13).

With regards to Claim 4, Kuromizu and Chang et al. disclose the display device as discussed above with regards to Claim 2.
Kuromizu further discloses the lens [27] includes an upper surface concave portion [27e] on the upper surface of the lens [27], and wherein the upper surface of the lens refracts at least a first part of light emitted from the light source [24] toward the sidewall [22b] of the frame [22] (see paragraph 75 and Figures 8 and 10; the second concave portion [27e] refracts light to be emitted from the lens [27] at a wide angle, which substantially directs the light in a more outward direction, which will at least partially include light refracted in a direction toward sidewall [22b] of the frame [22]).

With regards to Claim 15, Kuromizu and Chang et al. disclose the display device as discussed above with regards to Claim 2.
Kuromizu further discloses the lens [27] includes an upper surface concave portion [27e] on the upper surface of the lens [27] (see paragraph 75 and Figure 10).
Kuromizu does not explicitly disclose the upper surface concave portion of the upper surface of the lens has a funnel shape.
Chang et al. teaches the lens includes an upper surface concave portion [140] on the upper surface of the lens, and the second concave portion [140] of the upper surface of the lens has a funnel shape (see paragraph 16 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens upper surface concave portion of Kuromizu to include a funnel shape as taught by Chang et al.  One would have been motivated to do so in order to reflect almost all of the light incident on the second concave portion towards a side surface of the lens (see Chang et al. paragraph 16).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuromizu (US 2014/0218625), as modified by Chang et al. (US 2015/0009680), further in view of Song et al. (US 2015/0219966).
With regards to Claim 3, Kuromizu and Chang et al. disclose the display device as discussed above with regards to Claim 2.
Kuromizu further discloses the lens [27] includes an upper surface concave portion [27e] on the upper surface of the lens [27] (see paragraph 75 and Figure 10).
Kuromizu does not disclose the upper surface of the lens reflects at least a first part of light emitted from the light source toward the sidewall of the frame through the side surface of the lens.
Song et al. teaches the lens [340] includes a second concave portion [341] on the upper surface [345] of the lens [340] (see paragraph 79 and Figure 6), and wherein the upper surface [345] of the lens [340] reflects at least a first part of light emitted from the light source [330] toward the sidewall of the frame [310] through the side surface [347] of the lens [340] (see Figures 1 and 6; the light reflected by surface [345] through side surface [347] is substantially directed in a lateral direction, which is substantially in a direction toward the sidewall of frame [310]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper surface of the lens of Kuromizu to reflect at least a first part of light emitted from the light source toward the sidewall of the frame through the side surface of the lens, as taught by Song et al.  One would have been motivated to do so in order to sufficiently diffuse the emitted light (see Song et al. paragraph 69).

Claims 18-21 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kuromizu (US 2014/0218625) in view of Chang et al. (US 2015/0009680) and Song et al. (US 2015/0219966).
With regards to Claim 18, Kuromizu discloses a display device comprising: a display panel [11] (see paragraph 51 and Figure 2); a frame [22] at a rear of the display panel [11] (see paragraph 60 and Figure 2), the frame [22] including a bottom [22a] and a sidewall [22b] extending from the bottom [22a] (see paragraph 62 and Figure 8); a substrate [25] on the frame [22] (see paragraph 60 and Figure 10); a light source [24] mounted on the substrate [25] (see paragraph 60 and Figure 10); a lens (comprising the lens shown as [27] in Figure 10 and corresponding to lens [427] shown in Figure 19, see paragraphs 74, 75, and 128 and Figures 10 and 19) mounted on the light source [24] (see Figure 10), wherein the lens [27] includes an upper surface having an upper surface concave portion [27e] (see paragraph 75 and Figure 10), a lower surface (comprising the surface of lens [27] nearest light source [24] and including groove [27c], see Figure 10) facing the upper surface [27c] (see Figure 10), and a side surface connected with the upper surface and the lower surface (see Figure 10); a reflecting layer [30] between the substrate [25] and the lens [27]; and a plurality of dots (comprising the dots shown as [81a] in Figure 10 and corresponding to the dots [431a] as seen in Figure 19, see paragraph 128) formed on a top surface of the reflecting layer [30] (see paragraph 88 and Figure 10) and configured to change a reflectance of the reflecting layer [30] under the lens [27] (see paragraph 101), wherein the lower surface of the lens [27] includes a groove [27c] in which the light source [24] is inserted (see paragraph 100 and Figure 10), and wherein the plurality of dots is arranged around the light source [24] (see paragraph 94 and Figures 10 and 18) and only in an area under the lens [427] (see paragraph 128 and Figures 10 and 19; since the dots [431a] are disposed not outside the area over which the lens [427] is formed), and wherein at least some of the plurality of dots form an arc shape around the light source [24] (see Figure 19; at least a portion of the dots are disposed along an arc, thereby substantially forming an arc shape around the light source [24]).
Kuromizu does not explicitly disclose the plurality of dots is only disposed in an area under the lens between the groove and the side surface of the lens.  However, Kuromizu does disclose the groove [27c] is formed to be conical and V-shaped in cross-section (see Kuromizu paragraph 75 and Figure 10) and that the light from the light source [24] is subsequently entered into the light-receiving side groove [27c] to enter the diffusion lens and refracted to a wide angle by the inclined surface (see Kuromizu paragraph 75).  Furthermore, the light source [24] is disposed on substrate [25], and the reflecting layer [30] is disposed on substrate [25] excluding the mounting regions of the light sources [24] (see Kuromizu paragraph 89 and Figure 10), and the mounting region of the light source [24] substantially corresponds to the groove [27c] (see e.g. Kuromizu Figure 10).  Thereby the plurality of light reflecting dots [31a] are excluded from being disposed in the mounting regions of the light sources, which substantially align with the groove of the lenses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the plurality of dots of Kuromizu to be disposed only in an area under the lens between the groove and the side surface of the lens.  One would have been motivated to do so in order for the light to be aligned with the groove such that light from the light source to be subsequently entered into the light-receiving side groove to enter the diffusion lens (see Kuromizu paragraph 75).
Kuromizu does not disclose the lens is a reflective lens.
Song et al. teaches a reflective lens [340] (see paragraph 103 and Figure 6), and wherein the plurality of dots [3246a] is arranged around the light source [330] and only in an area under the reflective lens [340] between the groove (comprising the groove formed by surface [346-1], see Figure 6) and the side surface [347] of the reflective lens [340] (see paragraphs 79 and 124 and Figures 6 and 13).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens of Kuromizu to be a reflective lens as taught by Song et al.  One would have been motivated to do so in order to sufficiently diffuse the emitted light (see Song et al. paragraph 69).
Kuromizu does not disclose a lower surface concave portion around the groove.
Chang et al. teaches a lower surface concave portion (comprising the concave portion formed at least by surface [113], see paragraph 13 and Figures 1 and 3) around the groove (comprising the groove formed at surface [114], see paragraph 13 and Figures 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens of Kuromizu to include a lower surface concave portion around the groove, as taught by Chang et al.  One would have been motivated to do so in order to form a receiving space within the lens for the light source (see Chang et al. paragraph 13).

With regards to Claim 19, Kuromizu, Song et al., and Chang et al. disclose the display device as discussed above with regards to Claim 18.
Kuromizu further discloses the plurality of dots is arranged at regular intervals in a circumferential direction on the top surface of the reflecting layer [30] (see paragraphs 101 and 128 and Figure 19).

With regards to Claim 20, Kuromizu, Song et al., and Chang et al. disclose the display device as discussed above with regards to Claim 18.
Kuromizu does not disclose the upper surface of the reflective lens reflects at least a first part of light emitted from the light source toward the sidewall of the frame through the side surface of the lens.
Song et al. teaches the upper surface of the reflective lens [340] reflects at least a first part of light emitted from the light source [330] toward the sidewall of the frame [310] through the side surface [347] of the lens [340] (see Figures 1 and 6; the light reflected by surface [345] through side surface [347] is substantially directed in a lateral direction, which is substantially in a direction toward the sidewall of frame [310]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper surface of the lens of Kuromizu to reflect at least a first part of light emitted from the light source toward the sidewall of the frame through the side surface of the lens, as taught by Song et al.  One would have been motivated to do so in order to sufficiently diffuse the emitted light (see Song et al. paragraph 69).
 
With regards to Claim 21, Kuromizu, Song et al., and Chang et al. disclose the display device as discussed above with regards to Claim 18.
Kuromizu further discloses the plurality of dots [31a,431a] includes a first dot area (comprising an outer concentric circular arrangement of dots [431a] as seen in Figure 19) and a second dot area (comprising an inner concentric circular arrangement of dots [431a] as seen in Figure 19), wherein the second dot area is positioned nearer the groove [27c] of the lower surface of the reflective lens [27] than the first dot area (see Figures 10 and 19).
Kuromizu does not explicitly disclose a size of the first dot area is greater than a size of the second dot area.  However, Kuromizu does disclose the arrangement of dots may be such that as the dots are disposed radially away from the light source, a size of the dots increases (see Kuromizu paragraph 132 and Figure 21), and that the groove [27c] is formed to be correspond to the light source [24] (see Kuromizu paragraph 75 and Figure 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of dots of Kuromizu to include a size of the first dot area is greater than a size of the second dot area.  One would have been motivated to do so in order to alter the light reflectance of the light reflecting layer to be greater the further away from the light source, which is useful in a case such as if a situation occurs in which the reflecting layer may be made thinner than a certain amount, or if a material that reduces the variation in light reflectance of the reflecting layer is used when the thickness of the reflecting layer is made smaller than a certain amount (see Kuromizu paragraph 132).

With regards to Claim 23, Kuromizu, Song et al., and Chang et al. disclose the display device as discussed above with regards to Claim 21.
Kuromizu further discloses the reflective lens [27] includes legs [27c] fixed on the substrate [25] (see paragraph 75 and Figure 10).
Kuromizu does not explicitly disclose the legs being positioned at an outer area of the second dot area.  However, Kuromizu does disclose the legs [27d] are formed to protrude from the vicinity of the outer edges of the light-receiving surface [27a] of the reflective lens [27] (see Kuromizu paragraph 75 and Figure 10), that the second dot area is formed nearer the light source [424] (see Kuromizu Figure 19), that the groove [27c] is formed more centrally to the reflective lens [27] than the legs [27d] (see Kuromizu paragraph 75 and Figure 10), and that the light emitted by the light source [24] substantially enters the groove [27c] (see Kuromizu paragraph 75).  Therefore, one of ordinary skill in the art would be able to dispose the legs to be positioned at an outer area of the second dot area in order to position the legs to protrude from a vicinity of the outer edges of the light receiving surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the legs of Kuromizu to be at an outer area of the second dot area.  One would have been motivated to do so in order to protrude from a vicinity of the outer edges of the light receiving surface (see Kuromizu paragraph 75) so as to not interfere with light from the light source entering the groove.

With regards to Claim 24, Kuromizu, Song et al., and Chang et al. disclose the display device as discussed above with regards to Claim 21.
Kuromizu further discloses the first dot area forms a dot pattern in regular intervals (see paragraphs 101 and 128 and Figure 19; the first dot area substantially forms a dot pattern in regular intervals).

With regards to Claim 25, Kuromizu, Song et al., and Chang et al. disclose the display device as discussed above with regards to Claim 21.
Kuromizu further discloses the second dot area forms a dot pattern in regular intervals (see paragraphs 101 and 128 and Figure 19; the second dot area substantially forms a dot pattern in regular intervals).

With regards to Claim 26, Kuromizu, Song et al., and Chang et al. disclose the display device as discussed above with regards to Claim 21.
Kuromizu further discloses the first dot area and the second dot area are separated from each other (see Figure 19; the first and second dot areas are substantially separated by a spacing between dots of the first dot area and of the second dot area).

With regards to Claim 27, Kuromizu, Song et al., and Chang et al. disclose the display device as discussed above with regards to Claim 18.
Kuromizu further discloses the reflecting layer [30] is fixed on the substrate [25] (see paragraph 89 and Figures 10 and 11; the reflecting layer [30] is coated and cured onto substrate [25], thereby being substantially fixed on substrate [25]).

With regards to Claim 28, Kuromizu, Song et al., and Chang et al. disclose the display device as discussed above with regards to Claim 18.
Kuromizu further discloses a diameter of the upper surface of the reflective lens [27] is smaller than a diameter of the lower surface of the reflective lens [27] (see Figure 10).

With regards to Claim 29, Kuromizu, Song et al., and Chang et al. disclose the display device as discussed above with regards to Claim 18.
Kuromizu further discloses the upper surface of the reflective lens [27] protrudes downward toward the lower surface of the reflective lens [27] (see Figure 10; at least portion [27e] of the upper surface substantially protrudes downward toward the lower surface of the reflective lens [27]).

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
With regards to the applicant’s argument that Kuromizu discloses at least some dots form a circular shape around the light source, which is different from the arrangement of Figures 42 and 43 of the present application in which the light source emits light in a radial direction [HA] and the dots are placed in an arc shape around the light source, the examiner first notes that the limitation “at least some of the plurality of dots form an arc shape around the light source” is broad since it does not require all of the plurality of dots to form an arc shape, or the plurality of dots to only form an arc shape.  In the arrangement of Figure 19 of Kuromizu, at least some of the plurality of dots form a circular shape about the light source [24], at least a portion of which form an arc shape forming part of that circular shape.  Therefore, Kuromizu does substantially disclose the limitation as claimed.  The examiner notes that the applicant appears to be intending that Kuromizu does not disclose the arrangement of the light source of Figure 42 to emit light radially outward with corresponding arc-shaped arrangement of dots aligned therewith of Figure 43.  However, such limitations are not included in the claim language.  Furthermore, the examiner notes that such an arrangement would be encompassed by an embodiment of Figures 42 and 43 (particularly, an embodiment in which the light source includes a plurality of light sources emitting light radially outward and aligned with the arc-shaped subset of the plurality of dots) which differs from the embodiment of Figures 35 and 41 in which the plurality of dots are arranged in a substantially circular shape about the light source.  In the Claims as originally filed 12/1/2020, the embodiment including at least some of the plurality of dots forming a circular shape around the light source is included in the claims (see Claims 10 and 22), and none of the claims require the embodiment of Figures 42 and 43, and that should the embodiment of Figures 42 and 43 be further defined in the claim language to require the embodiment of Figures 42 and 43, such claims would be directed to a different embodiment than originally claimed and would be subject to an election by original presentation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIN KRYUKOVA/Examiner, Art Unit 2875